Citation Nr: 0517800	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic joint pain 
of the lower extremities due to gouty arthropathy, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1998.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a December 2001 rating decision rendered by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a November 2002 decision, the RO assigned a 60 percent 
rating for the disorder on appeal, effective July 25, 2001.  
The veteran and his representative continue to assert that 
the severity of his disability warrants a higher rating.

The veteran testified at a hearing before RO personnel in 
October 2002.  A transcript of this hearing has been 
associated with the claims folder.


FINDING OF FACT

The veteran's gouty arthropathy is manifested by symptoms 
productive of definite impairment of health objectively 
supported by examination findings, but without evidence of 
total incapacity.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for gouty 
arthropathy gout have not been met.  38 U.S.C.A. §§ 1155, 
5701 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in December 2001 and November 2002; the 
statement of the case dated in April 2002; the supplemental 
statements of the case dated in November 2002 and August 
2004; and the letter dated in September 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2003 letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination and opinion regarding the nature and 
severity of the disorder decided herein have been obtained in 
this case.  The available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  In fact, in a 
September 2004 statement, the veteran indicated that he had 
no further evidence to submit.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
as to the issues addressed in this decision have been 
fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  Outpatient treatment records, dated in 
September 2000, reflect that the veteran presented with an 
exacerbation of gout in the right lower extremity.  At that 
time, he was ambulating with an antalgic gait.  He reported 
symptoms lasting for two weeks.  The veteran was instructed 
regarding cane use, and no further intervention was needed.

In January 2001, the veteran complained of an increase in 
joint pain with weather change.  Objectively, the veteran 
ambulated with a limp, and had soft tissue swelling of the 
knee joints, bilaterally.  Clinical assessment was of gouty 
arthritis, stable with prescription, and chronic joint pain.  
A June 2001 private treatment record reflects the veteran's 
complaints of swelling and slight erythema at the base of the 
left great toe.  Diagnosis was of gout.  July and November 
2001 VA records reflect a continuing diagnosis of stable 
gouty arthritis.  Physical examinations revealed no edema, no 
hot tender joints, and normal range of motion.

The veteran was afforded a VA examination in November 2001, 
at which time he indicated that he did not have any hot 
joints.  He did report having occasional pain, however.  
Since April, he reported having eight acute joint flare-ups, 
averaging one each month, causing him to miss five days from 
his work as a meter reader.  The joints most affected were 
the ankles and knees.  Flare-ups of the joints were induced 
by walking, or by any episode of twisting.  

On physical examination, the veteran stood with bilateral 
slight varus deformity of both knees.  The synovial area 
appeared slightly "boggy," but the veteran did not have any 
increased heat, and the examiner was unable to find evidence 
of effusion in either knee.  Both knees had a complete range 
of active motion, and a range of motion to 130 degrees, 
passively.  Extreme flexion of the knees was painful.  
Inspection of the veteran's right and left great toes 
revealed no evidence of inflammation.  The veteran had a 
complete range of motion of the metatarsophalangeal 
articulation.  Both ankles showed dorsiflexion to 20 degrees, 
and plantar flexion to 45 to 60 degrees, representing a 
complete range of motion.  The extremes of these ranges were 
painful, but the veteran did not have a joint effusion or 
acute inflammatory process.  Diagnosis was of gouty 
arthropathy.

The examiner also provided the following commentary:

[The veteran] has chronic joint pain 
which is mild to moderate as long as 
his joints are not subjected to steady 
trauma or unusual sudden rotary trauma.  
This will precipitate, according to his 
history, attacks of pain and swelling 
or will bring on acute attacks of gout.

During an attack of gout, the 
[veteran's] extent of disability is 
severe and total because of pain and 
joint nonfunction wherever the joint 
might be.  [The veteran] in between 
attacks is capable of maintaining a 
productive life pattern as long as he 
can restrict his activities as he 
described.

On today's examination, his process was 
not active; however, unpredictably it 
can become active within a matter of 
hours or days and produce the severe 
disability described.

[The veteran] has not manifested 
symptoms of weight loss or anemia.  His 
general health is impaired to a degree 
that he must avoid certain materials or 
food substances that are known to 
precipitate gouty attacks.  In this 
particular [veteran's] case, peanuts 
are the worst offenders.

He has incapacitating episodes as 
described above.

At the present time, he does not show 
chronic residuals as far as loss of 
range of motion.

Since the [veteran] is quiescent, he 
did not show signs of muscle spasm, and 
his pain was minimal at the end points 
of the ranges of flexion and extension.  
[The veteran] did show a fullness or 
boggy feel the synovial pouch about 
each knee.

The pain onset at the range of motion 
is noted above at the extremes.

[The veteran's] functional loss or 
limitations due to pain will vary due 
to the almost nonpredictable behavior 
of gouty arthritis, and these attacks 
are very difficult to bear and treat.

A January 2002 VA outpatient note reflects that the veteran 
presented for a follow-up appointment, reporting no acute 
attacks since his last appointment, when his Colchicine and 
Allopurinol were increased.  Objectively, no synovitis or 
joint tenderness were found.  Clinical assessment was of 
stable gout, but with increased uric acid.  In April 2002, 
the veteran reported having a flare-up in the left knee two 
weeks previously, which was treated with steroid injection, 
oral Decadron and Darvocet.  At the time of his office visit, 
the left knee was "ok."  He reported no other joint 
problems since his last visit.  Objectively, no active 
synovitis or joint tenderness were noted.  Clinical 
assessment was again of stable gout.  In July 2002, the 
veteran reported having had an attack three weeks previously.  
In September 2002, the veteran reported having had no attacks 
since June.

At the time of an October 2002 personal hearing, the veteran 
testified that he suffered from gouty attacks every two to 
three weeks.  He stated that each attack lasted three to four 
days.  According to the veteran, a severe attack caused the 
following symptoms:

. . . Most of the time my knees will go 
out if it's in my knees.  They'll swell 
up so bad I can't stand to even put a 
sheet or anything over it.  I have to 
keep it elevated, and I have to go 
through the system of icing it then 
heating it up.  It's terrible because 
I've got my crutches and have to be on 
my crutches and stuff.  I'm constantly 
losing work time, and everything.

A December 2002 VA record reflects that the veteran reported 
having had no attacks since November.  In April 2003, the 
veteran's joints were normal, with no signs of inflammation 
or limited range of motion of any joint.  

Analysis.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When it is not possible to separate the symptomatology of 
service-connected and nonservice-connected disorders, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor and dictates that such 
symptomatology be attributed to the service-connected 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Rating Schedule provides that gout, Diagnostic Code 5017, 
is rated under the criteria for rheumatoid arthritis 
(atrophic process), Diagnostic Code 5002.  See 38 C.F.R. § 
4.71a.  Gout as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; and with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  The 
diagnostic codes for foot disabilities, Diagnostic Codes 5276 
through 5284, do not include a code specifically for 
limitation of motion of individual toes.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

In this case, the Board notes the veteran is presently 
receiving a 60 percent disability rating under Diagnostic 
Codes 5002-5017.  Based upon the evidence of record, the 
Board finds entitlement to a rating in excess of 60 percent 
is not warranted.  The medical evidence demonstrates that the 
veteran's gout was not active at the time of his November 
2001 VA examination.  He had full range of motion of the 
knees, toes and ankles.  Treatment records dated from 
September 2000 to April 2003 show full or nearly full range 
of motion for affected joints and continuing medication for 
swelling and pain symptoms.

At the same time, a rating in excess of 60 percent is not 
warranted.  At no time does the record support a finding that 
the veteran had gout that is totally incapacitating.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  The medical evidence 
of record shows that the veteran experiences acute attacks 
every month or so, although at his October 2002 hearing, the 
veteran stated that he had an attack every two to three weeks 
or so.  At the time of his November 2001 VA examination, he 
reported having missed approximately five days of work since 
the previous April.  This evidence does not show that the 
veteran's disability is totally incapacitating, as required 
for a 100 percent evaluation.

The Board further finds that entitlement to a rating in 
excess of 60 percent is not warranted for the combined 
chronic residuals of the veteran's gout.  The objective 
medical evidence shows no chronic residuals that would 
entitle him to a rating in excess of 60 percent.  In fact, 
while the medical evidence shows that he has some definite 
impairment in functioning during active flare-ups of gout, it 
does not indicate any chronic residuals.  During non-active 
stages, the veteran has full range of motion of the affected 
musculoskeletal system, with no instability, tenderness, or 
weakness, although some swelling and pain were noted.

In arriving at the above determination, the Board has 
considered the history of the veteran's disability, as well 
as the current clinical manifestations and the effect gout 
may have on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  The nature of the original disability has 
been reviewed, as well as the functional impairment that can 
be attributed to pain and weakness.  See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  However, the 
Board has not found that the veteran's gout is productive of 
additional functional loss due to pain or weakness, which has 
not been already contemplated by the current 60 percent 
rating.

In reaching this decision the Board has considered the issue 
of whether the veteran's service-connected gout standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected gout, as to render 
impractical the application of the regular schedular 
standards.  The Board observes that, at the November 2001 VA 
examination, the veteran indicated that because of flare-ups, 
he had missed five days of work since April.  This does not 
indicate marked interference with employment.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The regular schedular standards and the 60 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his gout disability.  As the 
preponderance of the evidence is against an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49, 55-56 
(1990).


ORDER

A rating in excess of 60 percent for chronic joint pain of 
the lower extremities due to gouty arthropathy is denied. 


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


